Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-412

IN RE W. JAMES JONAS, III
                                                   2017 DDN 306
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 422322

BEFORE: Fisher and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                             (FILED –June 21, 2018)

      On consideration of the certified order of the Supreme Court of Texas
accepting respondent’s resignation in lieu of disciplinary proceedings; this court’s
April 27, 2018, order suspending respondent and directing him to show cause why
the functionally-equivalent discipline of disbarment should not be imposed; and
the statement of Disciplinary Counsel regarding reciprocal discipline; and it
appearing that respondent failed to file a response to this court’s order to show
cause or his D.C. Bar R. XI, §14 (g) affidavit, it is

       ORDERED that W. James Jonas, III, is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.



                                PER CURIAM